Citation Nr: 1644461	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-10 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana

THE ISSUE

Entitlement to service connection for a left hand and left wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel








INTRODUCTION

The Veteran served on active duty from August 1978 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied a claim for service connection for residuals of broken bone in the left hand.  

The Board has recharacterized the issue broadly, as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have a left hand or left wrist disability that was caused by his service.


CONCLUSION OF LAW

A left hand and/or left wrist disability were not caused by service.  38 U.S.C.A. §§ 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a left hand and/or left wrist disability that was caused by his service.  He argues that he has a current left hand and/or left wrist disability that is related to an inservice injury in July 1979.  To the extent that his VA examination notes left hand treatment in 1996, he argues that this was error.  He states that he did not receive any such treatment.  See Veteran's notice of disagreement, received in February 2011.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.   For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

The Veteran's service treatment records show that in July 1979, he was treated for complaints of left wrist pain after he was hit by a baseball.  On examination, there was no focal neurological deficit.  There was a full range of motion.  The wrist had some tenderness at the radius (distal end), with minimal restriction of motion.  The diagnosis was traumatic injury, left wrist.  The report notes that there was no fracture of subluxation, and that his arm had been placed in a sling.  An associated X-ray report for the left wrist notes that there were no significant abnormalities.  The Veteran separation examination report, dated in May 1983, shows that his upper extremities were clinically evaluated as normal.  In the associated "report of medical history," the Veteran indicated that he had a history of broken bones, and that he did not have a history of swollen or painful joints, "bone, joint or other deformity," or "arthritis, rheumatism or bursitis."  The "remarks" section notes "nothing significant."  

The only relevant post-service medical evidence is a VA examination report, dated in December 2010.  This report notes the following: the Veteran's claims file had been reviewed.  The Veteran's treatment for left upper extremity symptoms in 1979 was summarized.  The Veteran reported noticing a gap between his ring and little fingers after his injury, for which he sought treatment in 1996, but that he was told that nothing could be done.  There has not been any current treatment.  
The Veteran's usual occupation was "salt mines," and his current occupation was loading barges.  A December 2010 X-ray was noted to contain an impression of no acute bony injury, and early degenerative joint disease (DJD).  The diagnosis was residuals of a broken left hand with limitation of movement at left little finger, early DJD.  The examiner concluded that it is less likely as not (less than 50/50 probability) that the Veteran has residuals of a broken hand that were caused by, or a result of, his inservice left wrist injury.  The examiner explained that the Veteran had a history of an injury in July 1979, with a normal X-ray, and that no abnormal movements, or other abnormality, were noted in his May 1983 separation examination (ETS) report.  

The Board finds that the claim must be denied.  The Veteran is shown to have received treatment for left wrist pain in July 1979, during service, with a normal X-ray, and no subsequent treatment during the remaining period of service.  This is a period of about four years.  His May 1983 separation examination report shows that his upper extremities were clinically evaluated as normal.  There were no relevant complaints, findings, or diagnoses noted at that time.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a), (b).  

The earliest relevant post-service medical evidence is dated in December 2010, which is about 26 years after separation from service.  There is no competent opinion in support of the claim.  The only competent opinion is the December 2010 VA opinion, and this opinion weighs against the claim.  This opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, and as it contains a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no evidence to show that there was arthritis of the left hand or left wrist within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the preponderance of the evidence is against the claim, and the claim must be denied.
 
With regard to the appellant's own contentions, the Board first notes that the Veteran has not specifically asserted that he has had ongoing left upper extremity symptoms since his service.  Furthermore, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  He was treated for left wrist pain in July 1979, with a normal X-ray, and there is no subsequent record of treatment during service.  A left upper extremity disability is not shown upon separation from service.  The earliest post-service medical evidence of left upper extremity symptoms is dated in December 2010, which is about 26 years following active duty service.  There is no competent opinion of record in favor of the claim.  Given the foregoing, the Board finds that the evidence outweighs the appellant's contentions to the effect that the Veteran has a left upper extremity disability due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107 (b).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  The Veteran has been afforded an examination, and an etiological opinion has been obtained.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for a left hand disability is denied.  


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


